     Case: 1:20-cv-01461 Document #: 26 Filed: 09/29/20 Page 1 of 1 PageID #:85

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                Eastern Division

Monique M. Wright
                                       Plaintiff,
v.                                                      Case No.: 1:20−cv−01461
                                                        Honorable Charles P. Kocoras
Genesis Financial Solutions, Inc.
                                       Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, September 29, 2020:


       MINUTE entry before the Honorable Charles P. Kocoras: Telephonic status
hearing held. Pursuant to Stipulation of dismissal filed on 9/29/2020, this case is
dismissed with prejudice. Civil case terminated. Mailed notice(vcf, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
